NO. 07-09-0161-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

SEPTEMBER 17, 2009

______________________________


CHARLES RAY MARTIN, PRINCIPAL, DAVIE C. WESTMORELAND, 
INDIVIDUALLY AND D/B/A WESTMORELAND BAIL BONDS, SURETY, APPELLANTS

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM COUNTY COURT AT LAW NO. 1 OF RANDALL COUNTY;

NO. 2008-109-CV; HONORABLE JAMES ANDERSON, JUDGE

_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          Appellant, Davie C. Westmoreland, issued a bond to secure the appearance of
Charles Ray Martin in a criminal proceeding.  When Martin failed to appear, the State
sought forfeiture of the bond and obtained a judgment nisi.  After no answer was filed, the
trial court rendered a default judgment that the State of Texas recover $3,000. 
Westmoreland filed a Notice of Restricted Appeal challenging the judgment.  Presenting
a sole issue, Westmoreland maintains the trial court erred in rendering a default judgment
due to fatally defective service of process.
          By letter brief, the State of Texas indicates it does not oppose the relief sought by
Westmoreland.  Accordingly, as requested by Westmoreland, we reverse the default
judgment rendered on February 18, 2009, and remand the cause to the trial court for
further proceedings.  Pursuant to Rule 43.4 of the Texas Rules of Appellate Procedure,
costs are taxed against the State of Texas.  Under the facts presented, our mandate will
issue forthwith.
 
                                                                           Patrick A. Pirtle
                                                                                 Justice